DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on September 10, 2021, which has been entered.

Claims Subject to Examination
Patent claims 1-20 and new reissue claims 21-34 are subject to examination.

Objection to Amendment – Formalities
The amendment filed on September 10, 2021 is objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g) because:
Original claim 2 should include the status indicator “(Original)”. When original patent claims are presented in a reissue claim listing, the “(Original)” status identifier should be used to make clear that such claims are not amended by the reissue application.
New claims 21-34 must be underlined in their entirety in order to properly show the changes relative to the original patent claims.

Applicant is required to place the amendments into compliance with 37 CFR 1.173 in response to this Office action.

Reissue Oath/Declaration
The reissue declaration filed on September 10, 2021 is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.

In the present case, the reissue declaration states the following:
We believe that the patentee, through error and without deceptive intent, claimed less than the patentee had a right to claim in the patent. Specifically, new independent claim 21 is broader in at least one respect than the sole independent claim 1 of the issued patent.

This general statement refers to the patent’s independent claim 1, but it fails to identify a specific error in that patent claim, i.e., at least one word, phrase, or expression in patent claim 1 that renders the original patent wholly or partly inoperative or invalid.

The reissue declaration filed on September 10, 2021 is also defective because:
The wrong form was used. Since this is a broadening reissue application and the application for the original patent was made by the inventor, the reissue declaration must be made by the inventor, not the assignee. See 37 CFR 1.175(c). Thus, Form PTO/AIA /05 should be used instead of Form PTO/AIA /06. While the Form PTO/AIA /06 filed on September 10, 2021 was signed by the inventor, it was nevertheless improperly executed on behalf of the assignee.
On page 2 of Form PTO/AIA /05, the box is improperly checked indicating that “The application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest”. As indicated on the cover page of US Patent No. 10,405,618 B1, the application for the original patent was filed by the inventor, i.e., the inventor was the applicant. Further, the Application Data Sheet filed in Application No. 15/717,472 on September 27, 2017 did not designate the assignee as the applicant.


Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-34 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  New reissue claims 21-34 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee. The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46. 

A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent. A claim is broadened if it is broader in any one respect even though it may be narrower in other respects. In this case, new reissue claims 21-34 are broader than patent claims 1-20 because they do not include all of the limitations recited in the final paragraph of patent claim 1.

Claim Interpretation
During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation (BRI) standard. That is, claims are given their BRI consistent with the specification, but limitations in the specification are not read into the claims. Thus, proper claim interpretation requires a determination of the scope of claims not solely on the basis of the claim language, but upon giving claims their BRI in light of the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111 et seq.

As explained in MPEP 2111.04, section I:
The determination of whether a “wherein” or “whereby” clause is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002), Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003), and Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).
When a “wherein” or “whereby” clause states a condition that is material to patentability, it cannot be ignored.
A “wherein” or “whereby” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.

In this case, method claim 21 recites “wherein the amendments are made in an amount effective to eliminate the green table effect from the amended gemstone”. This “wherein” clause in a method claim simply expresses the intended result, i.e., eliminating the green table effect from the amended gemstone. Thus, this “wherein” clause is not entitled to patentable weight.

As explained in MPEP 2111.04, section II:
The BRI of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A nor step B is required by the BRI standard.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of a method claim. The PTAB determined that, under the BRI standard, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Therefore, in rejecting the claimed method based upon prior art, the Examiner does not need to present evidence of the anticipation or obviousness of the method steps that are not required to be performed.

In this case, both method claim 1 and method claim 21 recite the following contingent limitations: 
Contingent Limitation 1:  if a crown mains angle is less than 33.70 or more than 35.00 degrees, amending the crown mains angle to within 33.70-35.00 degrees.
Contingent Limitation 2:  if a pavilion mains angle is less than 40.60 or greater than 41.00 degrees, amending the pavilion mains angle to within 40.60-41.00 degrees.
Contingent Limitation 3:  if a lower halves length is less than 75 or more than 79 percent, amending the lower halves length to within 75-79 percent.

The claimed method can be practiced without performing the “amending” step of Contingent Limitation 1 because there is no requirement to amend the crown mains angle if this angle is already within the range of 33.70-35.00 degrees. Likewise, the claimed method can be practiced without performing the “amending” step of Contingent Limitation 2 because there is no requirement to amend the pavilion mains angle if this angle is already within the range of 40.60-41.00 degrees. And, the claimed method can be practiced without performing the “amending” step of Contingent Limitation 3 because there is no requirement to amend the lower halves length if this length is already within the range of 75-79 percent. Since the claimed method may be practiced without performing any of the “amending” steps that are part of Contingent Limitations 1-3, none of these contingent limitations are required by the BRI standard.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 3:  Claims 1-34 are rejected under 35 U.S.C. 112(a) because the specification does not reasonably provide enablement for the entire scope of the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” Nevertheless, not everything necessary to practice the invention need be disclosed; all that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge and skill in the art. With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP 2164.08.

As explained in the Claim Interpretation section above, Contingent Limitations 1-3 of both method claim 1 and method claim 21 are not required by the BRI standard.

Since Contingent Limitations 1-3 are not required, the only limitation required by method claim 1 is the final step of “amending one or more parameters of the gemstone selected from shallowing a lower halves angle, decreasing the lower halves length, shallowing the pavilion mains angle, and shallowing the crown mains angle, in an amount effective to eliminate the green table effect from the amended gemstone.” Since only a single method step is required, and since this single method step only broadly requires amending one or more selected parameters, the scope of method claim 1 has essentially no limits. Rather, it covers every conceivable method step of shallowing a lower halves angle, decreasing a lower halves length, shallowing a pavilion mains angle, or shallowing a crown mains angle in an amount effective to eliminate the green table effect. In contrast, the specification is, at best, only enabling for the specific changes to the lower halves angle, the lower halves length, the pavilion mains angle, and the crown mains angle that are discussed in the specification, i.e., amending the crown mains angle to within 33.7-35.0 degrees, amending the pavilion mains angle to within 40.60-41.00 degrees, amending the lower halves length to within 75-79 percent, and amending one or more of the crown mains angle, the pavilion mains angle and the lower halves length such that the lower halves angle is less than a maximum allowable angle according to the data in Tables 2 and 5 (see col. 5, ll. 36-45). Accordingly, since the scope of method claim 1 encompasses far more than the specific gemstone amendments that are disclosed in the specification, the disclosure is not commensurate with the scope of the claim.

Since Contingent Limitations 1-3 are not required, the only limitation required by method claim 21 is the final wherein clause, i.e., “wherein the amendments are made in an amount effective to eliminate the green table effect from the amended gemstone.” Since only a single “wherein” clause is required, and since this single “wherein” clause only broadly requires amending the gemstone in some fashion, the scope of method claim 21 has essentially no limits. Rather, it covers every conceivable method of amending the gemstone in an amount effective to eliminate the green table effect. In contrast, the specification is, at best, only enabling for the specific changes to the lower halves angle, the lower halves length, the pavilion mains angle, and the crown mains angle that are discussed in the specification, i.e., amending the crown mains angle to within 33.7-35.0 degrees, amending the pavilion mains angle to within 40.60-41.00 degrees, amending the lower halves length to within 75-79 percent, and amending one or more of the crown mains angle, the pavilion mains angle and the lower halves length such that the lower halves angle is less than a maximum allowable angle according to the data in Tables 2 and 5 (see col. 5, ll. 36-45). Accordingly, since the scope of method claim 21 encompasses far more than the specific gemstone amendments that are disclosed in the specification, the disclosure is not commensurate with the scope of the claim.

Claims 2-20 and 22-34 are included in the rejection because of their dependencies and because the scope of these claims also exceed the scope of the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 1-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Method claim 1 defines a length as 75-79 “percent” (see ll. 7-8). However, the claim fails to provide any definition of this claimed “percent”, i.e., what reference value is used to determine this “percent”. Due to this failure to clearly define the claimed range, the scope of the claim is unclear.

Since Contingent Limitations 1-3 are not required (see explanation above), the only limitation required by method claim 1 is the final step of “amending one or more parameters of the gemstone selected from shallowing a lower halves angle, decreasing the lower halves length, shallowing the pavilion mains angle, and shallowing the crown mains angle, in an amount effective to eliminate the green table effect from the amended gemstone.” Since only a single method step is required, and since this single method step only broadly requires amending one or more selected parameters, the scope of method claim 1 has essentially no limits. Rather, it covers every conceivable method step of shallowing a lower halves angle, decreasing a lower halves length, shallowing a pavilion mains angle, or shallowing a crown mains angle in an amount effective to eliminate the green table effect. Such undue breadth renders the claim indefinite.

The final step of method claim 1 requires “shallowing a lower halves angle, decreasing the lower halves length, shallowing the pavilion mains angle, and shallowing the crown mains angle…” The terms “shallowing” and “decreasing” are relative terms, but the claim fails to define either (i) a frame of reference that the claimed parameters are shallowed or decreased relative to, or (ii) any degree to which the claimed parameters are shallowed or decreased. Without a frame of reference, the scope of the claim cannot be ascertained. And without any definition of the degree to which the claimed parameters are changed, it is impossible to determine what subject matter is encompassed by the claim, and what subject matter is excluded.

The final step of method claim 1 requires shallowing or decreasing the recited parameters “in an amount effective to eliminate the green table effect from the amended gemstone.” However, the claimed “amount effective” is relative and subject to interpretation. What one person or standard determines to be effective will differ from what another person or standard defines as effective. And standards are subject to change over time. Thus, it is impossible to determine what subject matter is encompassed by the claim, and what subject matter is excluded.

In claim 2, the term “the amendment” (l. 1) lacks proper antecedent basis. Claim 1 recites multiple steps of “amending”. There is no clear definition of a singular “amendment”. Note that “the amendment” also appears in claim 3 (l. 1).

In claim 2, “such that the lower halves angle is less than…” (l. 3) is inconsistent with the equation “PM<LH°≤LH°max” (l. 5), i.e., “less than” differs from “≤”.

In claim 2, Equation “(2)” (l. 6) differs from Equation (2) in the specification (see col. 5, l. 48). If equation numbering is used in the claims, it should correspond to the specification to avoid confusion as to the scope of the claims. The examiner suggests eliminating the numbers “(1)” and “(2)” from claim 2 since they are unnecessary.

In claim 2, Equation “(2)” (l. 6) differs from all of the equations in the specification. The closest equation in the specification is Equation (4), but Equation (4) has the constant “1.26” (see col. 6, l. 12) whereas the equation in claim 2 has the constant “1.38”. While Equation (3) has the constant “1.38” (see col. 6, l. 7), the rest of Equation (3) differs from the equation in claim 2. Such inconsistency with the specification renders the claim indefinite.

In claim 2, “the lower halves length in percent of the pavilion mains length” (l. 8) is indefinite because “the pavilion mains length” is not defined in the claim. Since there is no specific reference value for the recited “percent”, the scope of the claim is unclear.

In claim 3, the term “said amended crown mains angle, pavilion mains angle, lower halves length, and lower halves angle” (ll. 2-3) lacks proper antecedent basis and is inconsistent with prior claims 1 and 2. Note that claims 1 and 2 only require amending “one or more” of the selected parameters whereas the term in claim 3 refers to all of the recited parameters as amended. Note that “said amended crown mains angle, pavilion mains angle, lower halves length, and lower halves angle” also appears in claims 4-6.

Claim 6 requires “determining the polishing needed to obtain said amended crown mains angle, pavilion mains angle, lower halves length, and lower halves angle and polishing the gemstone according to the determined polishing”. However, claim 6 depends from claim 5, which requires “determining cuts needed to obtain said amended crown mains angle, pavilion mains angle, lower halves length, and lower halves angle and cutting the gemstone according to the determined polishing”. If the determination and cutting of claim 5 are carried out, then the gemstone is already amended; thus, the determination of claim 6 would yield no need to further amend the gemstone, and the polishing of claim 6 would not be necessary. Such a claim construction (reciting limitations that are duplicative/optional/unnecessary) renders claim 6 indefinite.

In claim 7, “prior to the cutting or polishing, simulating the amended gemstone to determine the presence or absence of the green table effect in the simulation” appears to contradict and is inconsistent with the requirements of prior claims 1-3. Claims 1 and 2 require that the gemstone is amended to eliminate the green table effect (see claim 1, ll. 9-12; claim 2), and claim 3 requires that the gemstone is amended by cutting or polishing. However, if the claim 7 determination finds the “absence of” the green table effect, then there is no need to amend the gemstone. When a dependent claim (i.e., claim 7) negates (or renders optional) a requirement of the claims from which it depends, the dependent claim is indefinite.

In claims 8, 10, 12, 14 and 15, the term “the shaping” (l. 1) lacks proper antecedent basis. Further, this reference to a singular “shaping” is inconsistent with the plural steps of “amending” recited in claim 1. Note that the term “the shaping” also appears in claims 9, 11 and 13.

In claim 8, “to amend the length or angle of the lower halves” (l. 2) is indefinite because claim 8 fails to define how this required amendment relates to the plural steps of “amending” recited in claim 1—specifically how it relates to “amending one or more parameters of…shallowing a lower halves angle, decreasing the lower halves length…” (claim 1, ll. 9-10). Does claim 8 refer to the same amendment required by claim 1, or does claim 8 require some additional amendment?

In claim 10, “to amend the angle of the pavilion mains” (l. 2) is indefinite because claim 10 fails to define how this required amendment relates to the plural steps of “amending” recited in claim 1—specifically how it relates to “amending one or more parameters of…shallowing the pavilion mains angle…” (claim 1, ll. 9-10). Does claim 10 refer to the same amendment required by claim 1, or does claim 10 require some additional amendment?

In claim 12, “to amend the angle of the pavilion main, and the angle and length of the lower halves” (ll. 2-3) is indefinite because claim 12 fails to define how this required amendment relates to the plural steps of “amending” recited in claim 1—specifically how it relates to “amending one or more parameters of…shallowing a lower halves angle, decreasing the lower halves length, shallowing the pavilion mains angle…” (claim 1, ll. 9-10). Does claim 12 refer to the same amendment(s) required by claim 1, or does claim 12 require some additional amendments?

In claim 12, the singular term “pavilion main” (l. 2) is inconsistent with the plural term “pavilion mains” in claim 1 (ll. 5 and 10).

In claim 14, “cutting the gemstone from rough” contradicts prior claim 1, which is specifically directed to amending an original gemstone (i.e., amending a gemstone that was previously cut from rough). When a dependent claim negates (or renders optional) a requirement of the claim from which it depends, the dependent claim is indefinite.

In claim 16, each “percent” (ll. 2-7) is indefinite because the claim fails to recite any specific reference value for each recited “percent”. Without the required reference values, the scope of the claim is unclear.

In claim 16, “an AGS light performance grade of ideal 0” (l. 9) is indefinite because standards change over time, which would mean that the scope of the claim would change over time.

In claim 17, “angle from 33.70 to 34.70” (l. 2) is indefinite because no units of measure (e.g., “degrees”) are recited.

In claim 18, “angle from 40.60 to 40.80” (l. 2) is indefinite because no units of measure (e.g., “degrees”) are recited.

In claim 19, the “percent” (l. 2) is indefinite because the claim fails to recite any specific reference value for the recited “percent”. Without the required reference value, the scope of the claim is unclear.

In claim 20, the “percent” (l. 4) is indefinite because the claim fails to recite any specific reference value for the recited “percent”. Without the required reference value, the scope of the claim is unclear.

In claim 20, Equation “(3)” (l. 6) differs from Equation (3) in the specification (see col. 6, l. 7). If equation numbering is used in the claims, it should correspond to the specification to avoid confusion as to the scope of the claims. The examiner suggests eliminating the numbers “(3)” and “(4)” from claim 20 since they are unnecessary.

In claim 20, “the lower halves length in percent of the pavilion mains length” (l. 9) is indefinite because “the pavilion mains length” is not defined in the claim. Since there is no specific reference value for the recited “percent”, the scope of the claim is unclear.

Method claim 21 defines a length as 75-79 “percent” (see ll. 7-8). However, the claim fails to provide any definition of this claimed “percent”, i.e., what reference value is used to determine this “percent”. Due to this failure to clearly define the claimed range, the scope of the claim is unclear.

Since Contingent Limitations 1-3 are not required (see explanation above), the only limitation required by method claim 21 is the final wherein clause, i.e., “wherein the amendments are made in an amount effective to eliminate the green table effect from the amended gemstone.” Since only a single “wherein” clause is required, and since this single “wherein” clause only broadly requires amending the gemstone in some fashion, the scope of method claim 21 has essentially no limits. Rather, it covers every conceivable method of amending the gemstone in an amount effective to eliminate the green table effect. Such undue breadth renders the claim indefinite.

As explained in the Claim Interpretation section above, the final “wherein” clause of method claim 21 simply expresses the intended result, i.e., eliminating the green table effect from the amended gemstone. Thus, this “wherein” clause is not entitled to patentable weight. Since Contingent Limitations 1-3 are also not required (see explanation above), method claim 21 does not positively recite/require any specific method steps. Accordingly, this method claim is indefinite since it is unclear what method is actually required. It is impossible to determine what subject matter is encompassed by the claim, and what subject matter is excluded.

The final “wherein” clause of method claim 21 only broadly recites that “amendments are made” (l. 9). Since Contingent Limitations 1-3 are not required (see explanation above), the claim fails to define either (i) a frame of reference that the claimed amendments are made relative to, or (ii) any degree to which the claimed amendments are made. Without a frame of reference, the scope of the claim cannot be ascertained. And without any definition of the degree to which the claimed amendments are made, it is impossible to determine what subject matter is encompassed by the claim, and what subject matter is excluded.

The final “wherein” clause of method claim 21 recites amendments “in an amount effective to eliminate the green table effect from the amended gemstone.” However, the claimed “amount effective” is relative and subject to interpretation. What one person or standard determines to be effective will differ from what another person or standard defines as effective. And standards are subject to change over time. Thus, it is impossible to determine what subject matter is encompassed by the claim, and what subject matter is excluded.

In method claim 21, the recitation “the amendments are made” (l. 9) and the term “the amended gemstone” (l. 10) are indefinite because Contingent Limitations 1-3 are not required and the final “wherein” clause is not entitled to patentable weight (see explanation above). Since no amendments are actually required, the references to “the amendments” and “the amended gemstone” are indefinite.

In claims 22, 24, 26, 28 and 29, the term “the shaping” (l. 1) lacks proper antecedent basis. Further, this reference to a singular “shaping” is inconsistent with the plural “amendments” referred to in claim 21 (l. 9). Note that the term “the shaping” also appears in claims 23, 25 and 27.

In claim 22, “to amend the length or angle of the lower halves” (l. 2) is indefinite because claim 22 fails to define how this required amendment relates to the plural “amendments” referred to in claim 21 (l. 9). Does claim 22 refer to the same amendments required by claim 21, or does claim 22 require some additional amendment?

In claim 22, “to amend the length or angle of the lower halves” (l. 2) is indefinite because the term “the…angle of the lower halves” lacks proper antecedent basis. This term is also inconsistent with prior claim 21, which does not refer to any amending of the angle of the lower halves.

In claim 24, “to amend the angle of the pavilion mains” (l. 2) is indefinite because claim 24 fails to define how this required amendment relates to the plural “amendments” referred to in claim 21 (l. 9). Does claim 24 refer to the same amendments required by claim 21, or does claim 24 require some additional amendment?

In claim 26, “to amend the angle of the pavilion main, and the angle and length of the lower halves” (ll. 2-3) is indefinite because claim 26 fails to define how this required amendment relates to the plural “amendments” referred to in claim 21 (l. 9). Does claim 26 refer to the same amendments required by claim 21, or does claim 26 require some additional amendments?

In claim 26, the singular term “pavilion main” (l. 2) is inconsistent with the plural term “pavilion mains” in claim 21 (l. 5).

In claim 26, “to amend…the angle and length of the lower halves” (l. 2) is indefinite because the term “the angle…of the lower halves” lacks proper antecedent basis. This term is also inconsistent with prior claim 21, which does not refer to any amending of the angle of the lower halves.

In claim 28, “cutting the gemstone from rough” contradicts prior claim 21, which is specifically directed to amending an original gemstone (i.e., amending a gemstone that was previously cut from rough). When a dependent claim negates (or renders optional) a requirement of the claims from which it depends, the dependent claim is indefinite.

In claim 30, each “percent” (ll. 2-7) is indefinite because the claim fails to recite any specific reference value for each recited “percent”. Without the required reference values, the scope of the claim is unclear.

In claim 30, “an AGS light performance grade of ideal 0” (l. 9) is indefinite because standards change over time, which would mean that the scope of the claim would change over time.

In claim 32, “angle from 33.70 to 34.70” (l. 2) is indefinite because no units of measure (e.g., “degrees”) are recited.

In claim 33, “angle from 40.60 to 40.80” (l. 2) is indefinite because no units of measure (e.g., “degrees”) are recited.

In claim 33, the “percent” (l. 2) is indefinite because the claim fails to recite any specific reference value for the recited “percent”. Without the required reference value, the scope of the claim is unclear.

In claim 34, the “percent” (l. 4) is indefinite because the claim fails to recite any specific reference value for the recited “percent”. Without the required reference value, the scope of the claim is unclear.

In claim 34, Equation “(3)” (l. 6) differs from Equation (3) in the specification (see col. 6, l. 7). If equation numbering is used in the claims, it should correspond to the specification to avoid confusion as to the scope of the claims. The examiner suggests eliminating the numbers “(3)” and “(4)” from claim 34 since they are unnecessary.

In claim 34, “the lower halves length in percent of the pavilion mains length” (l. 9) is indefinite because “the pavilion mains length” is not defined in the claim. Since there is no specific reference value for the recited “percent”, the scope of the claim is unclear.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Ariel”
US Publication No. 2016/0103938 A1

“Guo”
CN Publication No. 201153610 Y (with translation)

“Kawabuchi et al.”
US Patent No. 7,225,641 B2

“Rebrik et al.”
RU Publication No. 2 264 614 C2 (with translation)

“Reinitz et al.”
US Patent No. 7,260,544 B1



AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

GROUND 5:  Claims 1, 10, 14, 15, 19, 21, 24, 28, 29 and 33, as best understood, are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Ariel.
Ariel explains that initial cutting of rough diamonds does not always yield optimum results. See ¶ 0003. Thus, Ariel discloses a method of amending cut diamonds that involves (i) obtaining a full listing of the parameters of a cut diamond from a database, (ii) constructing a virtual model of the cut diamond, (iii) analyzing the virtual model using criteria based on cut and symmetry to determine whether the diamond can be re-cut to yield more optimal results, (iv) calculating appropriate re-cutting to yield more optimal results, (v) constructing a model illustrating the appropriate re-cutting, and (vi) outputting the results to an end user or cutting machine that carries out the re-cutting. See Figs. 4-7; ¶¶ 0004, 0012-0013, 0021, 0026-0037. 
Ariel’s method is practiced using an automated computer-based evaluation system, with optional input from a human operator. See Figs. 1-3; ¶¶ 0013-0025, 0037. The re-cutting can also be automated using a computer-based cutting machine. See ¶ 0037.
Fig. 6 shows an example of a full listing of parameters of a cut diamond to be analyzed and a virtual model constructed from this full listing of parameters. The parameters include a crown angle of 37.00°, a pavilion angle of 40.80°, a lower halves length ratio of 75%, and a lower halves angle of 42.1°. 
Fig. 7 shows an example of a listing of amended parameters to be used in re-cutting the diamond and a virtual model illustrating the re-cutting. The amended parameters include a crown angle of 35.04° (reduced from the original 37.00°) and a pavilion angle of 40.52° (reduced from the original 40.80°). Thus, Ariel discloses amending selected parameters including shallowing the crown angle and the pavilion angle.
Since Contingent Limitations 1-3 are not required, the Examiner does not need to present evidence of the anticipation (or obviousness) of these method steps. See explanation above.
With respect to claims 10 and 24, Ariel discloses re-cutting the pavilion angle. See explanation above.
With respect to claims 14 and 28, Ariel discloses that the method can be used to cut a diamond from the rough. See ¶ 0036.
With respect to claims 15 and 29, Ariel discloses re-cutting the diamond from an original cut. See explanation above.
With respect to claims 19 and 33, Fig. 6 shows a lower halves length ratio of 75%, and Fig. 7 shows the same ratio of 75%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 6:  Claims 11, 17, 18, 25, 31 and 32 are rejected under 35 U.S.C. 103 as obvious over Ariel.
See GROUND 5 for a detailed discussion of Ariel.
With respect to claims 11 and 25, Ariel discloses re-cutting of the diamond but fails to disclose re-polishing of the diamond. However, the skilled artisan would appreciate that (i) re-polishing would be effective when only very small amendments are required, and (ii) a final re-polishing is desired to achieve optimal results. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ariel by relying on re-polishing when only very small amendments are necessary, and to use re-polishing to provide the amended diamond with the best possible appearance.
With respect to claims 17, 18, 31 and 32, Fig. 7 of Ariel shows but one example of amended parameters that include a crown angle of 35.04° (reduced from the original 37.00°) and a pavilion angle of 40.52° (reduced from the original 40.80°). Ariel’s disclosure is not limited to this one specific example; rather, the skilled artisan would appreciate that numerous potential amendments are possible based on the particular parameters of an initially cut diamond, the desired design of a customer, etc. Thus, it would have been obvious, based on the teachings provided by Ariel, to amend the crown angle and pavilion angle to differing degrees compared to the specific example shown in Fig. 7. Accordingly, it would have been obvious to select an amended crown angle and an amended pavilion angle that fall within the claimed ranges. Further, a modification involving a mere change is size or degree is generally recognized to be within the level of ordinary skill in the art.

GROUND 7:  Claims 8, 9, 12, 13, 16-18, 22, 23, 26, 27, 30-32 are rejected under 35 U.S.C. 103 as obvious over Ariel in view of Reinitz et al.
	See GROUND 5 for a detailed discussion of Ariel.
With respect to claims 8, 12, 22 and 26, Ariel fails to disclose that the amended diamond includes amendments to the lower halves angle and/or the lower halves length ratio. However, Fig. 7 of Ariel shows but one example of amended parameters. Ariel’s disclosure is not limited to this one specific example; rather, the skilled artisan would appreciate that numerous potential amendments are possible based on the particular parameters of an initially cut diamond, the desired design of a customer, etc. 
With respect to claims 16-18 and 30-32, Figs. 6-7 of Ariel disclose a girdle thickness within the claimed range. However, Ariel fails to teach a combination of cut parameters that fall within each of the claimed ranges.
Reinitz et al. is concerned with grading the quality of cut in round brilliant cut diamonds. See col. 1, ll. 7-31. Reinitz et al. teaches that a complex combination of parameters affects the quality of cut in such a diamond, and that maximizing the quality of cut can be achieved in a number of ways (i.e., by changing different cut parameters in different ways and in different combinations). See col. 1, l. 32 to col. 2, l. 11; col. 7, l. 1 to col. 8, l. 33; col. 11, l. 62 to col. 13, l. 10. Reinitz et al. uses a computer-based system to express mathematically the quality of a diamond’s appearance, which can be used to (i) evaluate how the diamond’s appearance is affected by a large number of possible cut parameters, and (ii) determine target parameters for cutting diamonds of higher quality. See col. 3, l. 42 to col. 4, l. 63. 
Reinitz et al. teaches that crown angle, pavilion angle, and lower girdle length (i.e., lower halves length ratio) are among the parameters that should be carefully evaluated to determine the quality of a diamond. See Fig. 1 (including the descriptive text in the figure); Figs. 2A-2C (presenting data showing how diamond quality varies with changes in crown angle); Figs. 3A-3C (presenting data showing how diamond quality varies with changes in pavilion angle); Fig. 24 (presenting data showing how diamond quality varies with changes in lower girdle/halves length ratio); col. 9, l. 56 to col. 10, l. 2; col. 10, l. 48 to col. 11, l. 11; col. 11, ll. 43-50; col. 11, l. 62 to col. 12, l. 45.
Reinitz et al. concludes that, when considered individually, a crown angle of 34°-35°, a pavilion angle of 40°-41°, and a lower girdle/halves length ratio of 0.80-0.85 (80%-85%) each achieve a high-quality appearance. See col. 10, l. 56 to col. 11, l. 11; col. 11, ll. 43-50. However, as noted above, Reinitz et al. teaches that overall quality depends, not on the selection of one individual parameter, but rather on a complex combination of parameters. Thus, Reinitz et al. concludes that there are many combinations of parameters that yield diamonds with a high-quality appearance. See col. 12, l. 46 to col. 13, l. 10. Note the explanation that, for some given values of two parameters, changes in a third parameter in a single direction may first worsen the quality of the diamond’s appearance and then improve it again. See col. 12, ll. 60-66.
	Based on the detailed data and accompanying explanation provided by Reinitz et al., the skilled artisan would (i) recognize that lower girdle/halves parameters are among the parameters that should be carefully evaluated to determine the quality of a diamond, (ii) appreciate that maximizing the quality of cut can be achieved by changing different cut parameters in different ways and in different combinations, and (ii) be equipped to explore numerous complex combinations of cut parameters to determine which combinations of parameters yield diamonds with the best appearance. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ariel by selecting combinations of amended cut parameters that differ from those shown in the specific example (Fig. 7) of Ariel—including lower halves parameters—for use in re-cutting the diamond to achieve an optimal appearance. Thus, it would have been within the level of ordinary skill in the art to (a) amend the lower halves length ratio and/or angle as required by claims 8, 12, 22 and 26, and (b) select a combination of cut parameters that fall within the claimed ranges of claims 16-18 and 30-32. Further, a modification involving a mere change is size or degree is generally recognized to be within the level of ordinary skill in the art.
	With respect to claims 9, 13, 23 and 27, see the explanation in GROUND 6 with respect to claims 11 and 25.
	With respect to claims 16 and 30, a hearts and arrows cut is conventional in the art of round brilliant cut diamonds. Thus, the selection of a hearts and arrows cut is considered to be within the level of ordinary skill in the art.
	With respect to claims 16 and 30, it is within the level of ordinary skill in the art to adopt and follow recognized standards in the art, including an AGS light performance grade of ideal 0.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Guo teaches a round brilliant cut diamond with a hearts and arrows cut. See Figs. 1-4; ¶¶ 0007-0008, 0010, 0018, 0029. The cut parameters include a crown angle of 30°-35° (e.g., 35°) and a pavilion angle of 40°-41° (e.g., 40.5°). See ¶¶ 0012, 0029, 0032. The cut achieves increased brilliance and fire. See ¶¶ 0004-0007, 0010, 0013-0015, 0018, 0031. Guo also explains that changing the crown angle and the pavilion angle controls the spectral performance and can maximize the reflection of red light. See ¶ 0017.

Rebrik et al. teaches a round brilliant cut diamond with a hearts and arrows cut. See Figs. 1-2 and 4-22; ¶¶ 0068-0069. The standard cut parameters include a crown angle of 34.8°, a pavilion angle of 40.7°, and a lower halves length of 79%. See ¶¶ 0018, 0089. Slightly modified cut parameters include a crown angle of 34°, a pavilion angle of 41°, and a lower halves length of 79%. See ¶¶ 0075-0076, 0147-0148. Other modified cut parameters include a crown angle of 33°, a pavilion angle of 37°, and a lower halves length of 80%. See ¶¶ 0077-0079, 0149. Rebrik et al. concludes that a crown angle of 32°-35° and a pavilion angle of 41° provides a slight improvement over the standard cut parameters. See ¶ 0157; Table 11.

Kawabuchi et al. teaches that conventional cut parameters include a crown angle of 34.5° and a pavilion angle of 40.75°. See col. 1, ll. 42-45; col. 11, ll. 56-60. Other conventional cut parameters are discussed at col. 1, l. 58 to col. 2, l. 2. Kawabuchi et al. seeks to improve on the prior art by using a pavilion angle (p) of 37.5°-41° (e.g., 38.5°) and a crown angle (c) that satisfies the formulae: 
c > –2.8667×p + 134.233 and p < ¼{(sin-1(1/n) + sin-1(1/n×sin c)) × 180/π + 180–2c}
This relationship of crown angle (c) to pavilion angle (p) is illustrated in Fig. 22. As shown in Fig. 21, the best results are achieved at a crown angle of approximately 23.5° when the pavilion angle is 40°, and at a crown angle of approximately 21° when the pavilion angle is 41°.
 
Specification
The specification is objected to because:
At col. 3, l. 62, “shown in the drawings” is inaccurate. This should read “[shown in the drawings] below”.
At col. 4, ll. 12-34, the brief description of Figs. 4-12 are inaccurate. The brief description of Fig. 4 actually applies to Fig. 5, the brief description of Fig. 5 actually applies to Fig. 7, the brief description of Fig. 6 actually applies to Fig. 8, the brief description of Fig. 7 actually applies to Fig. 10, the brief description of Fig. 8 actually applies to Fig. 12, the brief description of Fig. 9 actually applies to Fig. 4, the brief description of Fig. 10 actually applies to Fig. 6, the brief description of Fig. 11 actually applies to Fig. 9, and the brief description of Fig. 12 actually applies to Fig. 11.
At col. 4, l. 29, “21B” should read “[21B] 2B”.
At col. 5, ll. 20-27, the description of Table 1 is inaccurate because Table 1 does not include an “operable range” column or a “preferred range” column.
At col. 6, l. 4, “Equation (2A)” should read “Equation [(2A)] (3)”.
At col. 6, l. 8, “Equation (3)” should read “Equation [(3)] (4)”.
At col. 6, ll. 21-23, the description of Table 5 is inaccurate because Table 5 does not include “operable” and “preferred” columns/values.
At col. 10, ll. 26-27 and 27-28, the term “lower halves height” is confusing because the specification previously refers to “lower halves length” (see, for example, col. 10, ll. 20-21 and 22).
At col. 10, l. 30, “Table 3:” should read “Table 3[:] below.”
At col. 10, l. 45, “Image 3A” should read “[Image 3A] FIG. 14”.
At col. 10, l. 46, “Image 3B” should read “[Image 3B] FIG. 15”.
At col. 10, ll. 63-67, the description of Table 5 is inaccurate because Table 5 does not include “operable” and “preferred” columns/values.
At col. 10, l. 66, “Table” is incomplete, i.e., no table number is specified.
At col. 11, ll. 1-3, the description of Table 5 is inaccurate because Table 5 does not include “preferred” columns/values.
At col. 11, ll. 26-27 and 31-32, the term “lower girdle length” is confusing because the specification previously refers to “lower halves length”.
At col. 11, ll. 27-28, 30 and 32, the term “lower girdle angle” is confusing because the specification previously refers to “lower halves angle”.
At col. 11, ll. 44-47, the description of FIG. 18 is inaccurate because FIG. 18 does show either of the lower halves numbered 1 and 16 as having a length of “76.2%”.
At col. 12, l. 43, “47%,” should read “47% (see FIGS. 20-21),” since the label “47%” does not appear in the patent drawings (although it did appear in the original drawings of Application No. 15/717,472).
At col. 12, l. 43, “62%,” should read “62% (see FIGS. 22-23),” since the label “62%” does not appear in the patent drawings (although it did appear in the original drawings of Application No. 15/717,472).
At col. 12, l. 47, it appears that “80” should read “[80] 30”.
At col. 13, ll. 19-20, the description of Table 5 is inaccurate because Table 5 does not include “operable” columns/values.
In TABLE 2 (col. 14), Equation (6) is inconsistent with Equation (6) at col. 6, ll. 37-38.
In TABLE 2 (col. 14), Equation (3) is inconsistent with Equation (3) at col. 6, l. 7.
At col. 15, l. 47, “TABLE 4” should be inserted. While TABLE 4 appears at ll. 48-56 it is not properly identified.
Appropriate correction is required.

Drawings
This reissue application was filed with color drawings. However, applicant has not complied with 37 CFR 1.84(a)(2) for the following reasons:
Applicant has not filed a grantable petition under 37 CFR 1.84(a)(2) explaining why the color drawings are necessary together with the fee set forth in 37 CFR 1.17(h).
Applicant has not amended the specification such that the following language appears as the first paragraph of the brief description of the drawings:
The patent file contains drawings executed in color. Copies of this patent with color drawings will be provided by the Office upon request and payment of the necessary fee.


The drawings are also objected to because:
Figs. 1, 14 and 16-23 should be designated by a legend such as “PRIOR ART” or “COMPARATIVE EXAMPLE” because only that which is old is illustrated. See MPEP 608.02(g).
Fig. 1 fails to comply with 37 CFR 1.84(p)(5) because it includes reference number “19”, which is not mentioned in the specification. It appears that “19” should be changed to “18”. See col. 2, ll. 64-67.
Figs. 2, 3, 5, 7, 9, 11 and 13 include reference number “20”, which corresponds to facets. See Figs. 14-15; col. 10, ll. 45-63. However, the inclusion of reference number “20” in Figs. 2, 3, 5, 7, 9, 11 and 13 is improper because the facets are only illustrated in Figs. 14-15.
In each of Figs. 20, 21 and 23, the lead line for reference number “14A” is not properly directed to the corresponding green regions.
Figs. 21-23 fail to comply with 37 CFR 1.84(p)(5) because they include reference number “30”, which is not mentioned in the specification. It appears that “80” should be changed to “[80] 30” at col. 12, l. 47.

The drawing objections will not be held in abeyance.

Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300


By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/
	Russell D. Stormer
	Primary Examiner, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner, Art Unit 3993


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.